Title: To Alexander Hamilton from William Heth, 21 February 1790
From: Heth, William
To: Hamilton, Alexander


(Private)
Richmond 21st. Feb. 1790
Dear Sir:

I have snatched up a pen to drop you a few hasty lines—not that I have any thing of real importance Just now to communicate—but to shew, that I am attentive to my promise.
The Executive of this State— to whom is committed the management of the Sinking-fund—on considering your report to Congress, reduced the price which the sd fund was then giving for the Military Certificates of this State, from 8/. to 6/8 in the pound. Capt Marshall & Colo Carrington, I am informed, sold entirely out, as well what they possess’d as original holders, as otherwise. Many other large holders—but no ways famed for political talents, or abilities have also sold out to the Sinking-fund. Very great respect is paid here, to the Judgement & opinions of Capt Marshall; and I must confess that his selling out, has occasioned me to doubt more of the value of the few which I possess, than ever I have before. Having been in habits of the closest intimacy & friendship with him, for many years past, I should have been able to have communicated to you, his reasons in full, for losing that confidence in his Country, which he has hitherto entertained, if he ha⟨d⟩ n⟨ot⟩ left home for Williamsburg, Just as I arrived.
The first part of your report, is highly applauded every where—but the Current of opinion appears to be strongly against all the propositions for a loan. It is said, “they are inconsistent with your Text—Viz—That ample & complete Justice ought to be done, to every class of public Creditors—That the public faith being once solemnly pledged, ought ever to be held sacred &c.”

An opinion prevails too, with many that, if they were to loan at 4 ⅌ Ct. to be pd quarterly, instead of receiving the specie punctually, they would be obliged to take paper; which, like our present warrants for Interest, would be subject to a discount. There is not the least doubt, but numbers of the public creditors would prefer finding their demands at a sure 4 ⅌ Ct. quarterly to that of continuing them with the State at 6 ⅌ Ct. on their present uncertain tenure and I should suppose it wd. be greatly to the Interest of the creditors, to come forward in support of your plan, so as to have the public debt put on a respectable & clear footing rather than suffer it to remain longer on such fluctuating, & uncertain principles.
I am Dear Sir,   With great respect   Your Mo Ob
S Will Heth
The Hon’ble Alexr. Hamilton esqe
